187 F.2d 734
Joseph A. HEDIGER, Appellant,v.UNITED STATES of America.
No. 14312.
United States Court of Appeals Eighth Circuit.
February 6, 1951.

Appeal from the United States District Court for the Eastern District of Missouri.
Ben F. Turner, St. Louis, Mo., for appellant.
Ed Dupree, General Counsel, Office of the Housing Expediter, Leon J. Libeu, Assistant General Counsel, Office of the Housing Expediter, and Benjamin Freidson, Special Litigation Attorney, Office of the Housing Expediter, all of Washington, D. C., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee.